         Case 1:20-mj-00235-RMM Document 1-1 Filed 11/23/20 Page 1 of 2




                                   STATEMENT OF FACTS

       On November 22, 2020, at approximately 2:43 p.m., an individual later identified as
Amina Washington-Bey (“WASHINGTON-BEY” or “Defendant”) was arrested for unlawfully
entering the restricted area around the White House that is referred to as Sherman Park.

       The White House complex, which includes, among other things, the White House
Mansion and the White House grounds, is a restricted area in Washington, D.C. Only people
with authorized access are permitted inside the White House complex, which has both permanent
and movable security barriers surrounding it (“security barriers”). There are signs posted along
the security barriers that state “Restricted Area, Do Not Enter.”

       United States Secret Service Uniformed Officer Kiounte Lineberger, while in full police
uniform on a marked police bicycle patrolling the area, observed the defendant exiting the
secure/restricted area by sliding through the security barrier. This security barrier is posted with
two signs that state "Restricted Area Do Not Enter". There are many of these signs clearly
posted on the east side of the park. The defendant was immediately detained and placed in
handcuffs. The defendant identified as a male and was searched by Officer Lineberger.

       Officer Lineberger requested a NCIC/WALES check and White House visitor’s list
check through the United Secret Service Joint Operations Center. The defendant was found to
not have any outstanding wants or warrants. The defendant also did not have any scheduled
appointments to visit the White House Complex. The defendant identified himself as Amina
Washington-Bey.

        The defendant has been of record with the U.S. Secret Service since 2014. Most recently,
the defendant pled guilty to one count of unlawful entry of the White House and two counts of
contempt for violating a White House stay away order in Case Numbers 1:20-mj-059, 1:20-mj-
063, and 1:20-mj-175. The defendant was sentenced for those matters to time-served and no
period of supervised release and released on November 9, 2020. Since his release, the defendant
has been seen in the area surrounding area the White House on numerous occasions. During this
time, several U.S. Secret Service Uniformed Division officers have talked to the defendant and
reminded him that he should not unlawfully enter the White House again. There have been
multiple instances where officers have observed him start to unlawfully enter the White House
and have ordered him to stop. He was also arrested, but not charged, the day before this arrest
(November 21, 2020) for crawling under a temporary security barrier and into the restricted area
near the White House referred to as First Division Park.
        Case 1:20-mj-00235-RMM Document 1-1 Filed 11/23/20 Page 2 of 2




        Based on the foregoing, your affiant submits that there is probable cause to believe that
the defendant violated 18 U.S.C. § 1752(a)(1) and 22 D.C. Code § 3302(b).



                                              __________________________________________
                                              Ryan Morris
                                              Officer, United States Secret Service
                                              Badge Number 2348


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 23rd day of November, 2020.

                                                                   Robin M. Meriweather
                                                                   2020.11.23 14:08:13
                                                                   -05'00'
                                              __________________________________________
                                              The Honorable Robin M. Meriweather
                                              United States Magistrate Judge
